     Case 4:20-cv-00599-O Document 26 Filed 01/13/21                Page 1 of 4 PageID 750



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

JOSEPH MITCHELL BERMAN,                          §
           Petitioner,                           §
                                                 §
v.                                               §    Civil Action No. 4:20-CV-599-O
                                                 §
BOBBY LUMPKIN, Director,                         §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
               Respondent.                       §

                                    OPINION AND ORDER

        Before the Court is a petition for a writ of habeas corpus under 28 U.S.C. § 2254 filed by

Petitioner, Joseph Mitchell Berman, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice, against Bobby Lumpkin, director of that

division, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be dismissed as time-barred.

I. BACKGROUND

        On March 8, 2012, a jury in Tarrant County, Texas, Case No. 1238956D, found Petitioner

guilty on one count of sexual performance by a child, one count of aggravated kidnapping, and one

count of indecency with a child by exposure. Clerk’s R. 110, 113, 117, ECF No. 21-2; Supp. Clerk’s

R. 4, ECF Nbo. 21-3. Petitioner is serving two life sentences and a 20-year sentence. His convictions

were affirmed on appeal, and, on August 20, 2014, the Texas Court of Criminal Appeals refused his

petition for discretionary review. Docket Sheet 1-2, ECF No. 21-1. Petitioner did not seek writ of

certiorari. Pet. 3, ECF No. 10. Petitioner filed a state post-conviction habeas-corpus application on
    Case 4:20-cv-00599-O Document 26 Filed 01/13/21                               Page 2 of 4 PageID 751



May 26, 2020,1 which was denied by the Texas Court of Criminal Appeals without written order on

December 2, 2020. Resp’t’s Answer, Ex. A 4, ECF No. 19-1; TEXAS JUDICIAL BRANCH, http://www.

txcourts.gov (last visited January 12, 2021). Petitioner filed a handwritten petition initiating this

federal habeas proceeding on May 18, 2020.2 Respondent asserts that the petition is time-barred

under the federal statute of limitations.

II. DISCUSSION

         Title 28, United States Code, § 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

                 (1) A 1-year period of limitations shall apply to an application for a writ of
         habeas corpus by a person in custody pursuant to the judgment of a State court. The
         limitations period shall run from the latest of–

                          (A) the date on which the judgment became final by the conclusion
                  of direct review or the expiration of the time for seeking such review;

                         (B) the date on which the impediment to filing an application created
                  by State action in violation of the Constitution or laws of the United States
                  is removed, if the applicant was prevented from filing by such State action;

                         (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if that right has been newly recognized by
                  the Supreme Court and made retroactively applicable to cases on collateral
                  review; or


         1
           A prisoner’s pro se state habeas application is deemed filed when placed in the prison mailing system. Richards
v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). Petitioner initiated his state habeas-corpus proceeding with a document
titled “Memorandum in Support of Writ of Habeas Corpus Cause No. 123896D, 1238947D & 1239777D.” Resp’t’s
Answer, Ex. A 4, ECF No. 19-1. The document does not state the date Petitioner placed it in the prison mailing system,
however he signed the document on May 26, 2020; thus, the Court deems his state habeas application filed on that date.
         2
           Likewise, a prisoner’s pro se federal habeas petition is deemed filed when the petition is placed in the prison
mail system for mailing. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998).This federal habeas proceeding was
initiated pursuant to documents received in the chambers of the Honorable John McBryde on May 18, 2020, in which
Petitioner attempted to “refile [his prior habeas] case under 4:14-CV-860-A.” Order, ECF No. 1. The documents do not
state the date Petitioner placed them in the prison mailing system; thus, the Court deems the petition filed on the date
received in chambers.

                                                            2
   Case 4:20-cv-00599-O Document 26 Filed 01/13/21                   Page 3 of 4 PageID 752



                      (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due diligence.

              (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment or claim
       is pending shall not be counted toward any period of limitations under this
       subsection.

28 U.S.C. § 2244(d)(1)-(2).

       With limited exceptions not applicable here, the limitations period begins to run from the

date on which the challenged “judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review” under subsection (A). For purposes of this provision,

Petitioner’s judgments of conviction became final upon expiration of the time that he had for filing

a petition for writ of certiorari in the United States Supreme Court on November 18, 2014, triggering

the one-year limitations period, which expired one year later on November 18, 2015. Id. §

2244(d)(1)(A); Gonzalez v. Thaler, 565 U.S. 134, 150 (2012); SUP. CT. R. 13.1. Therefore,

Petitioner’s federal petition was due on or before November 18, 2015, absent any tolling.

       Tolling of the limitations period may be appropriate under the statutory provision in §

2244(d)(2) and/or as a matter of equity. Petitioner’s state habeas application, filed on May 26, 2020,

after limitations had already expired, did not operate to toll the federal limitations period under the

statutory provision. Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Nor has Petitioner

demonstrated that he is entitled to tolling as a matter of equity. Equitable tolling is permitted only

in rare and exceptional circumstances when, although pursuing his rights diligently, an extraordinary

factor beyond the petitioner’s control prevents him from filing in a timely manner or he can prove

that he is actually innocent of the crime(s) for which he was convicted. McQuiggin v. Perkins, 569

U.S. 383, 386 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Petitioner presents no new

                                                  3
   Case 4:20-cv-00599-O Document 26 Filed 01/13/21                    Page 4 of 4 PageID 753



reliable evidence of his actual innocence that was not presented at trial. Schlup v. Delo, 513 U.S.

298, 324 (1995). Nor does Petitioner assert that he was prevented from filing his federal petition in

a timely manner by some extraordinary factor(s). He claims that

        TDCJ removed all documents and custody level and transfered [sic] me to high
        security unit at a location where all legal support was removed. At the earliest period
        when all resourses [sic] returned, I sent the documents to CDC #3 Tarrant County.

Pet. 9, ECF No. 10. However, he fails to provide sufficiently specific facts in support of his claim.

And, typically, placement in a high security unit, lack of legal representation or assistance, and

restricted access to legal materials are not extraordinary circumstances warranting equitable tolling.

See Madis v. Edwards, 347 Fed. App’x 106, 108, 2009 WL 3150322, at *2 (5th Cir. Oct. 1, 2009)

(providing “placement in administrative segregation or solitary confinement [that limits access to

the law library] is generally not grounds for equitable tolling”). Petitioner’s years-long delay further

mitigates against equitable tolling. “Equity is not intended for those who sleep on their rights.”

Fisher v. Johnson, 174 F.3d 710, 715 (5th Cir. 1999).

        Accordingly, Petitioner’s federal petition was due on or before November 18, 2015. His

petition filed on May 18, 2020, is therefore untimely.

III. CONCLUSION

        For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 is DISMISSED as time-barred. Further, for the reasons discussed, a certificate of appealability

is DENIED. All motions not previously ruled upon are DENIED.

        SO ORDERED on this 13th day of January, 2021.

                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE

                                                   4
